Citation Nr: 1730330	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  04-16 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed, to include major depressive disorder with psychotic features, generalized anxiety disorder, dissociative disorder, bipolar disorder, schizoaffective disorder.

2.  Entitlement to a disability rating in excess of 10 percent for sinusitis. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law





ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to June 1976.

These matters come on appeal before the Board of Veterans' Appeals (Board) from two separate rating decisions.  The claim for increased rating of sinusitis comes on appeal from a September 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The claim for entitlement to service connection for an acquired psychiatric disorder comes on appeal from an August 2011 rating decision from the RO in New York, New York.  These appeal streams have been merged.

By way of procedural background, the Veteran filed a claim for increased rating for the service-connected sinusitis in November 2000.  The Board ultimately denied the claim in a February 2007 decision.  The Veteran appealed to the Court of Appeals for Veteran's Claims (CAVC), and VA and the Veteran agreed to a Joint Remand for further appellate consideration.  The parties agreed that the February 2007 Board decision was based on inadequate VA examinations and failed to consider evidence during the entire period on appeal.  The claim for an increased rating in excess of 10 percent for sinusitis was previously before the Board in February 2007, August 2008, March 2010, and November 2015.  

As reflected on the title page of this decision, the Board broadened the service connection claim for major depressive disorder with psychotic features to include any current acquired psychiatric disorder, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a claim is determined by the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).  

The Board notes that there is no evidence that the Veteran is unable to obtain and maintain substantially gainful employment due to his service-connected sinusitis, and he has not reported such.  Therefore, the Board finds that there is no implied issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

The November 2015 Board decision referred the Veteran's claim for an increased rating of the service-connected dermatophytosis for the appropriate development, and there is no indication of any development by the RO.  The Board does not have jurisdiction over this matter, and it is again referred to the AOJ for appropriate action.  
	
FINDINGS OF FACT

1.  A psychiatric disorder, including psychosis, did not clearly and unmistakably pre-exist entry into active service.

2.  With resolution of any doubt in the Veteran's favor, his currently diagnosed with acquired psychiatric disorder, to include major depressive disorder with psychotic features and schizoaffective disorder, is related to his active service, including the in-service symptoms of anxiety and paranoia and two episodes of unresponsiveness despite being conscious. 

3.  The Veteran's service-connected sinusitis is shown to be productive of at least six or more non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.

4.  The Veteran's service-connected sinusitis is not shown to be near constant characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.   

CONCLUSIONS OF LAW

1.  The evidence is not clear and unmistakable that a psychiatric disorder, including psychosis, preexisted active service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A.
 §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2016).

3.  The criteria for a rating of 30 percent, but no higher, for chronic sinusitis is granted for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Codes 6510-6514 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this case, neither the Veteran nor his attorney has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

The Veteran, through his representative, asserts that VA has not met its duty to assist the Veteran in development of his claim for service connection for an acquired psychiatric disorder.  However, given the favorable outcome of this award of service connection for an acquired psychiatric disorder, to include a psychosis, no prejudice to the Veteran could result.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Additionally, the Veteran, through his attorney, asserts that VA has not met its duty to assist the Veteran in development of his claim for increased rating for the service-connected sinus disability.  Specifically the Veteran's attorney in a November 2016 letter to the Board stated that the May 2014 VA examination and March 2015 addendum opinion are inadequate as the May 2014 opinion did not have the opportunity to review VA treatment records more recently associated with the file and the March 2016 addendum opinion did not include a rationale to support the examiner's final conclusions.  

The Veteran has been afforded multiple VA examinations since he filed the October 2000 claim for an increased rating.  As discussed in the procedural history above, the Board denied an increased rating in excess of 10 percent for the chronic sinusitis in February 2007.  VA and the Veteran entered into a Joint Remand vacating the February 2007 Board decision, in part, because the VA examinations before February 2007 were inadequate for failing to fully address the rating criteria.  Therefore the Board assigns no probative weight to the VA examiner's conclusions in VA examinations conducted before February 2007.

The examinations after February 2007 have similar adequacy issues.  The Board remanded the case in August 2008 for a new VA examination of the Veteran.  An October 2009 VA examination was afforded the Veteran.  The Veteran contends in a December 2010 letter that the October 2009 examination was inadequate because the VA examiner did not perform a physical examination and only asked the Veteran questions.  The VA examiner again did not address the rating criteria for sinusitis fully in that the examiner did not indicate how frequently the Veteran experienced non-incapacitating episodes per year of sinusitis or note whether the Veteran experienced purulent discharge or crusting.  The Board in March 2010 remanded this claim to address the full rating criteria, as well as for the examiner to comment on a January 2001 VA examination which noted the Veteran had been incapacitated since 1976.  The Board directed the RO to forward the claims file to a VA examiner for review of all pertinent documents, schedule the Veteran for a new examination, and for the VA examiner to note the number of non-incapacitating episodes experienced by the Veteran yearly, to indicate whether these non-incapacitating episodes involve purulent discharge and/or crusting, and to opine on whether the medical evidence supported the January 2001 VA examiner's note that the Veteran has been incapacitated since 1976.  

Thereafter, the Veteran was afforded an additional VA examination in September 2011.  This VA examination was not factually accurate and did not address the questions asked by the Board in the March 2010 remand.  In April 2014, the Veteran was afforded another VA examination.  This VA examination addressed the questions as directed by the March 2010 Board decision, but the examiner only addressed the number of incapacitating episodes, non-incapacitating episodes and purulent discharge in the preceding 12 months.  Further the examiner noted that there were missing treatment records that should be made available for review by the next examiner.  The RO associated more recent VA treatment records with the file in Virtual VA in June 2015.  

The Board remanded the claim in November 2015 for a new VA examination and requested the examiner clarify if there was any change in the severity of the sinusitis disability since the April 2014 examination and to clarify whether the sinusitis has been incapacitating since 1999.  The Veteran was afforded a new examination in April 2016.  The examiner did not address the directives as requested.  The RO requested an addendum opinion for the examiner to do so.  The VA examiner responded in a May 2016 e-mail that there was no change in the assessment of the Veteran and that the Veteran's sinusitis has not been incapacitating since 1999.  The examiner also noted that the additional treatment records associated with the claims file were reviewed. 

The April 2016 VA examination and May 2016 addendum opinion are also inadequate as they are factually inconsistent with the record.  For instance, the VA examiner in the April 2014 examination noted that the sinusitis affected the Veteran's ability to work, but the April 2014 examination notes that the sinusitis does not affect the Veteran's ability to work.  The examiner's May 2016 medical opinion that there has been no change in assessment of the Veteran is factually inconsistent.  

The Veteran, through his attorney, contends that the examiner failed to follow the Board's November 2015 remand directives, in violation of Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, the Board disagrees.  The examiner answered the November 2015 remand directives requested in the May 2016 addendum e-mail; and therefore, the November 20105 remand directives have been followed.  

However, the Board finds that the April 2016 VA examination and May 2016 addendum medical opinion lack a rationale for the conclusions made by the examiner and are factually inconsistent when compared to the April 2014 VA examination, and accordingly, the Board assigns the ultimate conclusions in the April 2016 VA examination and May 2016 addendum medical opinion low probative weight as discussed further below.

In reviewing the records, the claims file does not contain a full copy of the Veteran's service treatment records.  In January 1977, VA requested service treatment records from the National Personnel Records Center (NPRC).  NPRC responded that the Veteran took his service treatment records with him at discharge from active service.  VA then requested a reconstruction of the Veteran's service treatment records.  The service treatment records that were obtained in the reconstruction are associated with the claims file.  However, the Board notes the Report of Medical Examination at entrance and at discharge are not included in the service treatment records and are apparently unavailable.  The Board is cognizant of its heightened duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

Finally, the Veteran reported in a December 1993 VA treatment record and September 1994 statement that he received supplemental security income (SSI) due to a disability.  However, Social Security Administration (SSA) records from an award of disability benefits have not been associated with the claims file.  Nonetheless, the Board finds that it may adjudicate his sinusitis claim without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (holding that where "service medical records are presumed destroyed . . . the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."); Russo v. Brown, 9 Vet. App. 46(1996) (holding that in lost service treatment records case the law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant).  

In this case, the only evidence related to the existence of social security records is found before the increased rating for sinusitis appeal period, and therefore, are not relevant.  The Veteran merely mentions these records in passing when asked about his current income source, and does not contend that they are relevant to any pending claim at any time.  Further, neither the Veteran, nor his attorney, have raised this issue or asked VA to obtain these records during the current appeal period.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "(t)he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA's obligation to obtain SSA records is not unlimited and only attaches when the claimant alleges that they contain evidence that is related to the current claim and there exists a reasonable possibility that the records could help substantiate the claim).

II.  Pertinent Service Connection Laws and Regulations

Service connection may be granted for a disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303 (b).  The "chronic" in-service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303 (b) only apply to the "chronic" diseases listed in 38 C.F.R. § 3.309 (a).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303 (d).

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In such cases, 38 U.S.C.A. § 1153 applies, and the burden falls on the Veteran to establish aggravation.  If the presumption of aggravation under section 1153 is applicable, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Aggravation of a preexisting injury occurs where there is an increase in disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2014); 38 C.F.R. § 3.306 (2016).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the preexisting disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted with the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Service connection is also warranted for any disability that is proximately due to or a result of a service connected disability.  38 C.F.R. § 3.310.  The elements of a successful secondary service connection claim are evidence of: a current disability (for which secondary service connection is sought); a disability already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

When service treatment records are lost or missing or destroyed, VA has a heightened duty to assist the Veteran in gathering evidence.  See Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992). 

Personality disorders are not diseases or injuries under VA regulations and, therefore, are not disabilities for which service connection can be granted.  
38 C.F.R. § 3.303 (c) (2016).  Nevertheless, service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  
38 C.F.R. §§ 4.9; 4.125(a); 4.127 (2016).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Issue of the Preexistence of a Psychiatric Disorder

The October 2011 VA examiner opines that the Veteran's acquired psychiatric disorder, to include the psychosis diagnoses, pre-existed active service.  The Board however finds that, because the Veteran's entrance examination is unavailable, a psychotic disorder was not "noted" at entry.  See Washington, 19 Vet. App. at 369-370 (2005); see also Dixon, 3 Vet. App. at 263.  Thus, the presumption of soundness attaches and requires clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service to rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Ci. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).

After reviewing all evidence of record, both lay and medical, the Board finds that the evidence is not clear and unmistakable that the Veteran had an acquired psychiatric disorder before active service.  According to November 2005 VA treatment records, the Veteran reported having experienced depression all of his life.  He also reported in the October 2011 VA examination that he previously had been prescribed medication and attended therapy for his psychiatric disorders, but he did not remember when this occurred.  The Board finds there is evidence that the Veteran, while credible in reporting current symptomatology, is a poor historian.  For example, there is objective medical evidence of at least two sinus surgeries in the record; however, when asked about any previous sinus surgeries, the Veteran cannot recall when the surgery was performed, how many sinus surgeries he underwent, or what types of sinus surgeries were performed.  Additionally, there is evidence that the Veteran's psychiatric disorders result in memory impairment.  

Although, the Veteran is competent to relate pre-service psychiatric or psychotic symptoms that he experienced first-hand, a mere history provided by a veteran of the pre-service existence of disorders does not, in itself, constitute a notation of a preexisting disorder.  38 C.F.R. § 3.304 (b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The United States Court of Appeals for the Federal Circuit explained the Miller decision finding that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).  

For the above-stated reasons, the Board finds that the currently diagnosed acquired psychiatric disorder did not clearly and unmistakably exist before service; therefore, the presumption of soundness at service entrance is not rebutted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  When the presumption of soundness is not rebutted, the case converts to one for direct service connection.  See Wagner at 1096.

IV.  Service Connection Analysis for an Acquired Psychiatric Disorder 

Initially, the Board notes that the Veteran is currently diagnosed with an acquired psychiatric disorder, specifically major depressive disorder with psychotic features as reported in October 2011 VA examination report.  

The Veteran contends his acquired psychiatric disorder is related to service, or in the alternative, aggravated by his service-connected dermatophytosis. 

The Veteran reported symptoms of an acquired psychiatric disorder during service.  He was described in October 1974 service treatment records as being extremely agitated.  The Veteran was talking rapidly about the death of his parents, and the physician noted the Veteran seemed convinced that the military doctors were concealing information from him about his health.  In January 1975, the Veteran was found passed out.  After he regained consciousness, the Veteran was unresponsive and thus treated with ammonia salts.  The Veteran is described in June 1975 service treatment records as "very anxious and apprehensive."  Again, the Veteran was found passed out.  After he regained consciousness, he remained unresponsive.  The Veteran was seen by a psychiatrist, and the impression was "exhaustion."  In service treatment records dated January 1976, a physician noted that the Veteran's numerous physical problems and complaints included a functional component.

The Veteran was examined by a psychiatrist during service in February 1976 after repeated complaints and reports of physical symptoms that could not objectively be confirmed by physicians.  The February 1976 service treatment records report the Veteran appeared anxious and tense.  The impression was that the Veteran had anxiety due to incompatibility with military duty, and opined that he would probably be better off out of service.  Despite this note, the Veteran's service was extended until June 1976.

Post-service VA medical records dated December 1988 report the Veteran was hospitalized for chest pain and catatonia.  The VA physician noted the catatonia experienced by the Veteran was a part of a transient psychotic condition.  According to January 1989 VA treatment records, a physician referred the Veteran to a mental health clinic with a diagnosis of generalized anxiety disorder.  In a January 1989 Workman's Compensation Attending Physician Supplemental Report, the Veteran was diagnosed with major depression under the Diagnostic and Statistical Manual (DSM) III with symptoms of severe anxiety and depression.  The physician opined that the permanent effect anticipated was recurrent depressive episodes.  A similar report in February 1989 added that the Veteran's prognosis was guarded and in March 1980, the Veteran's prognosis was upgraded to fair. 

The Veteran was afforded a VA psychiatric examination in May 1989.  The Veteran denied previously being hospitalized for a psychiatric condition, although did admit that he was admitted to the hospital in December 1988 and had a psychiatric consultation at that time.  He did not report being depressed before active service, but was experiencing depression at that time.  The Veteran reported that he left a federal law enforcement job in 1987 due to a "nervous breakdown."  He also reported having visual hallucinations several years before, including hearing ringing bells and hearing someone calling his name.  The Veteran reported that he does not visit with family or friends.  The examiner reports the Veteran is socially isolated.  The examiner described the Veteran appeared generally alert, calm, cooperative, somber, never smiling, and slightly depressed.  The Veteran reports not being depressed before December 1998, but the Veteran also did not recall being hospitalized in service, which is verified by service treatment records associated with the claims file.  See January 1975 and June 1975 service treatment records.  The Veteran reported that he had the impression that people were looking at him and talking about him.  The examiner noted the Veteran did not have facial animation when talking, and that the Veteran was preoccupied with death.  The VA examiner noted the Veteran appears to have worsened in the past few years and reported the Veteran is significantly depressed.  The VA examiner diagnosed the Veteran with schizoaffective disorder, depressive type.  

The Veteran was diagnosed and treated for bipolar disorder according to March 1992 VA treatment records.  VA treatment records in September 1992 report a history of generalized anxiety disorder, and the examiner noted the Veteran presented with symptoms of depression and delusional thoughts.  The Veteran reported that he believed he could control other people's thoughts, slept four hours per night, and that he heard voices for a number of years.  The examiner's diagnosis was Axis I major depressive disorder and generalized anxiety disorder and Axis II of schizotypal and personality disorder under the DSM-IV.  In December 1992, the Veteran reported experiencing a hypomanic episode in the 1980s which he described as being energized, decreased sleep, racing thoughts, gambling irresponsibly, and hyperarousal.  The Veteran continued to receive psychiatric treatment at VA in 1993 with the same or similar symptomatology.  The Veteran was diagnosed with bipolar disorder in January 1993 VA treatment records.  The Veteran began reporting paranoid thoughts in March 1993 VA treatment records, as well as continued to report symptoms of depression, withdrawal, poor sleep and appetite, anxiety, and confusion.  See VA treatment records dated February 1993 to December 1993 VA treatment records.  

The Veteran began reporting suicidal ideations without plan or intent in January 1994 VA treatment records.  He was described by the examiner as being needy, negative, oppositional, well groomed, and well related with constricted affect.  He was diagnosed with major depressive episodes with dysthymia on Axis I and an Axis II diagnosis of mixed personality disorder of schizotypal and borderline under the DSM IV.  

In December 1996, the Veteran was diagnosed with depressive disorder, not otherwise specified after being beaten and hospitalized.  The Veteran was hospitalized for his psychiatric symptoms as reported in January 1997 VA treatment records.  The Veteran was diagnosed with major depressive disorder with psychotic features during that hospitalization.  The Veteran complained of paranoid ideations, manifested by the belief that someone was in his apartment, as well as reactive psychosis.  The Veteran was discharged in January 1997 from the psychiatric hospitalization, but returned for inpatient treatment a few days later.  The Veteran was again diagnosed with psychotic depression.  The Veteran began reporting perceptual abnormalities and experiencing audio and visual hallucinations as reported in February 1997 VA treatment records.  The physician in March 1997 VA treatment records notes the Veteran may have experienced a dissociative episode in the past.  

The Veteran reports experiencing suicidal ideations with a plan of jumping in front of a train in September 1998 VA treatment records.  The Veteran screened positive for a mood disorder in October 2000, but refused psychiatric treatment. 

The Veteran again sought treatment from VA in December 2000.  The Veteran was homeless at the time, experienced strange smells, perceptual disturbances, losing time, ongoing paranoid ideations, and tearfulness.  He was described by the VA physician as having poor eye contact, as not being well related, and as speaking slowing and vaguely to nobody in particular.  The Veteran was diagnosed with major depressive episode and dysthymia, and a diagnosis of bipolar disorder was considered.  The Veteran continued received psychiatric treatment at VA in 2001 with the same or similar symptoms as previously reported.  The Veteran was described in January 2002 VA treatment records as losing touch with reality, experiencing dissociative phenomenon, and experiencing an increase in depression.  In October 2002, VA treatment records report the Veteran was referred for a psychiatric evaluation due to reports of suicidal ideations and hallucinations.  The Veteran was diagnosed with dissociative disorder including depression and anger management in November 2002 VA treatment records.  

The Veteran reported in November 2002 VA treatment records he recalls have visual hallucinations approximately thirty years before of people in white coats coming out of a church that nobody else saw.  

The Veteran was diagnosed with psychosis, not otherwise specified, and depression with psychotic features in November 2005 VA treatment records.  The VA physician described the Veteran as experiencing passive suicidal ideations, social isolation, audio and visual hallucinations, paranoid ideations, sleep disturbances, hopelessness, and anhedonia.  VA treatment records dated July 2011 note the Veteran may be experiencing hypogogic and hypnopompic sensation, and that he also has experienced hallucinations.  The Veteran reported that he has always been depressed, that he spends time alone, and does not trust anyone, including doctors. 

In October 2011, the Veteran was afforded a VA examination in relation to this claim.  The VA examiner reported the Veteran's symptoms as including impaired impulse control, unprovoked irritability with periods of violence, persistent delusions or hallucinations, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stress in a work setting, suicidal ideations, and having obsessive rituals interfere with routine activities.  The VA examiner diagnosed the Veteran with major depressive disorder with psychotic symptoms under the DSM-IV.  The examiner opined that the Veteran's psychiatric disorder was not related to active service based on the Veteran's report that he had been depressed his whole life, and because the depression preexisted active service, it could not be related to active service.  The examiner also opined that the psychiatric disorder could not be related to the Veteran's service-connected dermatophytosis as the examiner concluded the psychiatric disorder pre-existed the service-connected dermatophytosis. 

As noted above, the Board finds the October 2011 VA examiner's opinion less probative and accordingly assigns it low probative weight.  On review of the medical records, the Veteran is a poor historian, which has also been noted by other physicians.  As determined above, there is no clear and unmistakable evidence of a preexisting psychiatric disorder; thus, the VA examiner's rationale is incomplete and based on a faulty factual premise.  Further the VA examiner did not address the Veteran's contentions that his psychiatric disorder, whether it preexisted or not, is aggravated by active service or by the service-connected dermatophytosis.

After a review of all evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed major depressive disorder with psychotic features is directly related service, including the in-service report of symptoms of anxiety and paranoia and two episodes of being unresponsive despite being conscious.  Further, the Veteran was evaluated by a psychiatrist in service based on these two episodes.  As the Veteran has been diagnosed with psychoses and is currently diagnosed with major depressive disorder with psychotic features, his disability may be service connected based on the symptoms reported in service and continuous symptoms post-service.  38 C.F.R. § 3.303(b).  For any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service, service connection may be granted.  38 C.F.R. § 3.303 (d).  With resolution of any doubt in his favor, the Board finds that service connection for major depressive disorder with psychotic features is granted.  

Finally, the Board observes that the Veteran has been diagnosed with personality disorders in the past.  Personality disorders are not eligible for service connection as they are not a disability.  Although a personality disorder is not a compensable disability, additional disorders superimposed on to a personality disorder that meets the requirements for direct service connection are compensable.  38 C.F.R. §§ 4.9; 4.125(a); 4.127; see also Winn v. Brown, 8 Vet. App. 510 (1996) and Conley v. Peake, 543 F.3d 1301 (Fed. Cir. 2008).  Where a veteran is diagnosed with multiple mental health disabilities, and it is unclear from the record which symptoms are attributable to each distinct disability, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  In this case, the Board is unable to differentiate the symptomatology of the anxiety disorder and the major depressive disorder with psychotic features from the symptoms of any other acquired psychiatric disorder or any personality disorder, as the medical evidence of record has not made such differentiation.  As such, all identified mental health symptomatology shall be attributed to the now service-connected acquired psychiatric disorder.  

Finally, the Veteran contends that his service-connected dermatophytosis aggravates his acquired psychiatric disorder, and service connection should be granted on a secondary basis under 38 C.F.R. § 3.310.  As service connection for an acquired psychiatric disorder is being granted on a direct basis, secondary service connection analysis is not required. 

Service connection for an acquired psychiatric disorder is granted. 

V.  Pertinent Increased Rating Laws and Regulation 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102

VI.  Analysis of Increased Rating Claim for Sinusitis

The Veteran has been service-connected for chronic sinusitis since 1976.  The Veteran filed a claim for increase on October 13, 2000.  The chronic sinusitis is currently rated at 10 percent disabling under Diagnostic Code 6513.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6513,the next-higher rating of 30 percent is assigned for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A note that follows indicates that incapacitating episode of sinusitis is one requiring bed rest and treatment by a physician.  

Under Diagnostic Code 6522 for allergic rhinitis, the minimum compensable rating of 10 percent is warranted when greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side without the presence of polyps.  A 30 percent disability rating requires polyps.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 (2016).

The Veteran has been afforded multiple VA examinations since he filed his claim for increase in October 2000.  As discussed above, the Board denied an increased rating in excess of 10 percent for the chronic sinusitis in February 2007.  VA and the Veteran entered into a Joint Remand at CAVC vacating the February 2007 Board decision, in part, on the basis that the VA examinations before February 2007 were inadequate for failing to fully address the rating criteria.  Therefore, the Board assigns low probative weight to the ultimate conclusions in the examinations conducted before February 2007.  While acknowledging the VA examinations were before 2007 were inadequate for rating purposes, the Board assigns high probative weight to the Veteran's reports of symptoms experienced recorded in all of the VA examinations conducted during this claim.  

The Veteran reported experiencing chronic headache, nasal stuffiness, dyspnea on exertion, and rash in October 1999 VA treatment records.  The Veteran described the headaches as being located in his forehead, sides, and back of his head down to his neck.  He also reported difficulty swallowing occasionally.  On physical examination, the VA physician found no sinus tenderness, nasal mucosa without secretions or edema, no redness or exudate, and clear ears.  He was treated with Claritin.  

The Veteran was afforded a VA examination in January 2001.  The Vet reported a history of frontal and maxillary headaches, constant mucous, and pain and numbness down the side of his face.  On physical exam, the examiner noted that the Veteran had slight clear drainage, boggy nasal mucosa, and mildly tender maxillary sinuses on palpitation.  The Veteran reported being previously treated with antibiotics, and he reported that his sinuses were drained three or four times in the past.  The Veteran denied purulent discharge.  The Veteran reported some exertional dyspnea and difficulty breathing through his nose.  The examiner found that the Veteran was incapacitated since 1976, but did not give a rationale or identify what caused the Veteran's incapacitation.  

The Veteran was treated at VA in January 2002 for nasal congestion, headaches, facial pressure, and ear fullness for the previous two months.  The Veteran also reported experiencing rhinorrhea for more than a month, sore throat, cough with copious sputum when sleeping, and GERD.  Physical examination showed minimal conjunctival erythema of the right eye, no sinus tenderness, clear oropharynx, and clear lungs on auscultation bilaterally.  The VA physician noted that Veteran reports chronic symptoms, and that he may have seasonal allergies.  The examiner also opined that his symptoms may be exacerbated by the GERD.  The physician prescribed Allegra for the Veteran's respiratory symptoms. 

The Veteran was afforded a CT scan of the sinuses in February 2002.  The CT scan showed no evidence of acute sinusitis, but showed mucosal thickening in the inferior left maxillary.  The Veteran sought treatment at VA in May 2002 for right ear pain that was worse when chewing.  The VA physician noted the Allegra was helping with his allergy symptoms.  

The Veteran was afforded an additional VA examination in November 2002.  The Veteran reports experiencing frontal and maxillary headaches, constant mucous in his throat, and sneezing.  The Veteran also reported having four previous sinus surgeries, the most recent surgery being 10 years before the examination.  On physical exam, the examiner noted that there was no purulent discharge.  Additionally, the examiner noted inflamed mucosa and watery discharge, as well as mild tenderness in both right and left maxillary sinuses.  The Veteran also reported interference with breathing through his nose, and the examiner noted narrowing of the left nostril by 50 percent and the right nostril by 70 percent.  The Veteran's rapid allergy testing was negative.  The examiner noted the February 2002 CT scan showed no evidence of acute sinusitis.  The examiner diagnosed the Veteran with chronic sinusitis, chronic rhinitis and post nasal drip. 

The Veteran reported experiencing an unusually intense headache in a VA treatment record dated February 2003 when contacted by telephone by a nurse about another matter.  The Veteran was hospitalized in April 2003 at a private medical provider for left side numbness and chest pain.  The Veteran also complained of headaches and dizziness.  On physical examination, the private physician noted no congestion in the throat, no ear discharge, no polyps, and no deviation of the nasal septum.  The Veteran was afforded an MRI due to ongoing reports of headaches while hospitalized.  The MRI was normal.

The Veteran was again examined at VA in November 2003.  The Veteran reported a history of lip numbness, nasal congestion, facial pressure, post nasal drip, headaches, and ear fullness.  The Veteran reported 4 previous surgeries including a Caldwell-Luc procedure, a septoplasty, and two other surgeries, although the type o the additional two procedures were unclear.  The examiner noted the surgeries were more than 10 years before the examination.  The Veteran treated his symptoms with antihistamines with minimal relief.  The examiner noted the Veteran has a history of mild COPD.  On physical examination, the examiner noted a mild deviated nasal septum, and noted that no masses or nasal infections were found.  The examiner also noted the findings in the February 2002 CT scan.

The Veteran was examined at VA for preventative care in August 2008.  He reported experiencing excessive post nasal drip.  Physical examination reports no fever, no nasal congestion, no nasal discharge, and no sinus tenderness.  The Veteran requested a referral to an ENT for treatment.  The Veteran was examined by an ENT on the same day.  The ENT noted that there was no evidence of sinusitis.  In an October 2009 statement, the Veteran reports the excessive nasal discharge wakes him up at night because he feels as if he is choking, and he attributes shortness of breath on exertion to his sinusitis.  

The Veteran had an additional CT scan in September 2011 which showed mild maxillary sinus and ethmoid air cell mucosal thickening, medial maxillary fenestrations, and slight dextrodeviation of nasal septum.  No bony destructions or air fluid levels were seen.  The cribriform plates were intact.  The impression was that the September 2011 CT scan showed mild paranasal sinus mucosal disease. 

The Veteran was afforded an additional VA examination in May 2014.  The Veteran reported to the VA examiner that he did not recall what treatments were prescribed in service, but that he remembers experiencing copious amounts of mucous during active service.  The Veteran reported experiencing increased amounts of mucous.  He reported previous treatment with nasal steroids to treat his symptoms without relief.  The Veteran reported he had four operations on his sinuses previously, more than 20 years before this examination.  The examiner noted purulent discharge or crusting.  The examiner also reported that the Veteran did not have any incapacitating or non-incapacitating episodes due to sinusitis in the previous 12 months.  The examiner noted the Veteran did not have more than 50 percent obstruction of either nasal passages due to rhinitis, but found there was permanent hypertrophy of the nasal turbinates.  No nasal polyps were present.  The examiner noted the findings of the September 2011 CT scan.  

Additionally, the Veteran was afforded an endoscopy in May 2014.  The endoscopy showed mild septal deviation with bilateral turbinate hypertrophy, no purulent discharge, no polyps or lesions, clear nasopharynx, moderate to clear discharge, and that the maxillary ostia and nasal passages were open and clear.  The May 2014 VA examiner opined that the Veteran's sinus condition impacted his ability to work, but did not describe the impact by providing examples or a supporting rationale for this conclusion.  

The Veteran was afforded an additional VA examination in April 2016.  The Veteran reported experiencing an increase in mucous.  The Veteran again reported treatment with nasal steroids previously without relief.  The examiner did not find any signs of current sinusitis.  The examiner reported that the Veteran had no incapacitating or non-incapacitating episodes in the previous 12 months before this examination.  The examiner noted that the Veteran reports previous sinus surgeries, but the type of surgeries were unclear and no postsurgical defects were seen.  The examiner noted permanent hypertrophy of the nasal turbinates, but noted that the obstruction of the nasal passages were not greater than 50 percent bilaterally.  The examiner noted the CT scan and the endoscopy findings, and ultimately opined that the Veteran's current symptoms were more consistent with chronic rhinitis than sinusitis.  

Based on the preceding evidence, the Board concludes that the preponderance of the evidence is at least in equipoise in finding that the Veteran's service-connected chronic sinusitis with chronic rhinitis more nearly approximates the criteria for a disability rating of 30 percent during the period on appeal.  The Veteran's service-connected sinusitis is shown to be manifested by headaches, pain, nasal congestion, and purulent discharge based on the Veteran's credible reports of symptomatology.  

The evidence indicates that the sinusitis is not manifested by three or more incapacitating episodes per year of prolonged antibiotic treatment.  However, the evidence is at least in equipoise that the sinusitis manifests in six or more non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting as credibly reported by the Veteran.  Throughout the appeal period, the Veteran consistently reports symptoms of chronic headaches in the maxillary and forehead, purulent discharge or crusting, excessive mucous from the nose, stuffiness, facial pressure, ear fullness, sneezing, thick phlegm, lip and facial numbness, and post nasal drip.  See October 1999, August 2000, July 2001, November 2001, February 2002, November 2002, February 2003, April 2003, November 2003, March 2004, August 2008, August 2014 VA treatment records; see also January 2001, May 2014, and April 2016 VA examinations.  

The Board finds the Veteran competent to state these signs and symptoms as they can be observed first-hand through his senses.  The Board also finds the Veteran credible in reporting his current symptoms, despite the fact that the Veteran is a poor historian and has decreased memory.  Although VA and the Veteran's attorney agreed the VA examinations conducted before 2007 were inadequate for rating purposes, the Board finds the examinations are useful to the extent that they record the Veteran's reports of symptoms experienced at the time the examinations were conducted.  Therefore, the Board assigns the Veteran's statements high probative weight when considering which rating criteria are more nearly approximated.  A 30 percent rating is therefore warranted pursuant to DC 6513.  

However, to obtain an even higher rating, in excess of 30 percent, under Diagnostic Code 6513, the evidence would need to show that the Veteran either had radical surgery with chronic osteomyelitis or near constant sinusitis characterized by headaches, pain, tenderness of affected sinus, and purulent discharge and crusting after repeated surgeries.  While the evidence shows the Veteran experiences recurrent sinus symptoms, the preponderance of the evidence is against a finding that the symptomatology meets or approximates the threshold for a rating in excess of 30 percent.  

In this regard, there is entirely no evidence of the Veteran having had sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Therefore, the criteria for the next higher rating of 50 percent under DC 6513 are not met. 

The Board also considered rating the Veteran under DC 6522 which contemplates rhinitis; however, a 30 percent rating is the maximum rating available under such code.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 (2016); see April 2003 private treatment record and May 2014 VA treatment records.  As such, DC 6522 would not afford the Veteran a rating higher than 30 percent.

DC 6502 which evaluates traumatic deviation of the nasal septum is also not applicable because there is no evidence that would indicate the deviated septum was caused by a traumatic injury, and at any rate, it would not afford the Veteran a higher disability rating as a 10 percent rating is the maximum available under Diagnostic Code 6502.  See 38 C.F.R. § 4.97, Diagnostic Code 6502 (2016)

The Board considered all applicable diagnostic codes for the sinusitis and rhinitis disabilities; however, the Veteran's symptoms could not receive a rating higher than 30 percent under any analogous codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); see also 38 C.F.R. § 4.97.  

VII.  Extraschedular Considerations

The Veteran requested extraschedular consideration for the service-connected sinusitis. 

On an individual basis, extraschedular consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

The discussion above reflects that the symptoms of the Veteran's headaches in the maxillary and forehead regions, facial pressure, ear fullness, inflamed nasal mucosa, excessive mucosa, rhinorrhea, thick phlegm, sneezing, itchy nose, purulent discharge, runny nose, post nasal drip, congestion, shortness of breath from congestion, hypertrophy, and nasal blockage are fully contemplated by the applicable rating criteria as discussed above.  As shown above, the diagnostic code criteria under DC 6513 include symptoms, and those symptoms were addressed in the VA examination reports and treatment records and provide the basis for the disability rating assigned by the Board.  In any event, the evidence does not reflect that there has been frequent hospitalization related to the service-connected chronic sinusitis or allergic rhinitis, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's disability had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of extraschedular ratings for the Veteran's sinusitis is not warranted.  38 C.F.R. § 3.321(b)(1).

The Veteran's attorney contends that the Veteran is entitled to extraschedular consideration despite the fact that the sinusitis disability has not required marked interference with employment or frequent hospitalizations.  Specifically, the attorney contends that the phrase "with such related factors as marked interference with employment or frequent periods of hospitalization to render impractical the application of the regular schedular standards" in 38 C.F.R. § 3.321(b)(1) means that marked interference with employment or frequent hospitalizations are only examples of what supports extraschedular consideration.  Furthermore, the Veteran's attorney contends marked interference with employment or frequent hospitalizations are not an exhaustive list of what could support extraschedular consideration.  While the Board acknowledges this contention, we disagree.  The Veteran's reported symptomatology is contemplated by the schedular rating.  While the Board acknowledges the note in the January 2001 VA examination that the Veteran had been incapacitated since 1976 and the finding that the Veteran's sinusitis affected his ability to work in the May 2014 examination, these conclusions have been found inadequate as they are not supported by a rationale or by the evidence of record.  In the absence of exceptional factors associated with the sinusitis disability, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

ORDER

Service connection for an acquired psychiatric disorder is granted.

An increased rating of 30 percent, but not higher, for sinusitis is granted for the entire period on appeal. 



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


